Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-11, drawn to methods drawn to measuring circulating miRNA.
Group 2, claim(s) 12-13, drawn to biological markers.
Group 3, claim(s) 14-16, drawn to anti-NASH compound that comprises organic compound.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For group I and II:
Species A: miR-34, miR-122, or miR-192
           Species B: alpha 2 macroglobulin, glycated haemoglobin (HbAIc), fasting glucose level, fructosamine level, insulin, C-Peptide, Homeostasis Model Assessment (HOMA), N-terminal pro-peptide of collagen type II], hsa-miR- 200, YKL-40, CK18-M30, CK18-M65, ALT, AST, Urinary Specific Gravity (Uri Spec Grav), urinary creatinine, basophils, High Sensitivity-Reactive Protein (HSCRP), Urinary B-NAG, leucocytes, neutrophils or fibrinogen

For group III:
Species I (X1):  halogen, R1, or G1-R1
Species II (A): CH=CH, CH2-CH2
Species III (G1 and G2):  oxygen or sulfur
            Species IV (R1): hydrogen atom, an unsubstituted alkyl group, an aryl group or an alkyl group that is substituted by one or more halogen atoms, an alkoxy or an alkylthio group, cycloalkyl groups, cycloalkylthio groups or heterocyclic groups

           Species V (R3, R4, and R5): hydrogen atom, alkyl group, cycloalkyl group, or heterocyclic group

           Species VI (corresponding to the elected species I-V): 1-[4- methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl] prop-2-en-l-one, 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-isopropyloxy carbonyldimethylmethyloxyphenyl]prop-2-en-1-one, 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-tertbutylox ycarbonyldimethylmethyloxyphenyl] prop-2-en-1-one, 1-[4-trifluoromethylphenyl]-3-[3,5-dimethyl-4-tertbutylox ycarbony]
dimethylmethyloxyphenyl]prop-2-en-1-one, 1-[4-trifluoromethylpheny1]-3-[3,5-
dimethyl-4-carbox ydimethylmethyloxyphenyl]prop-2-en-1-one, 1-[4-trifluoromethy]
oxyphenyl]-3-[3,5-dimethyl-4-tertbutyloxycarbonyldimethylmethyloxy phenyl]
prop-2-en-1-one, 1-[4-trifluoromethyloxyphenyl]-3-[3,5-dimethyl-4-
carboxydimethylmethyl oxyphenyl]prop-2-en- 1-one, 2-[2,6-dimethyl-4-[3-[4-
(methylthio)phenyl]-3-oxo-propyl] phenoxy]-2-methylpropanoic acid, and 2-[2,6-
dimethy1-4-[3-[4-(methylthio) phenyl]-3-oxo-propyl]phenox y]-2-methyl-propanoic
acid isopropyl ester; or a pharmaceutically acceptable salt thereof, in particular 1-[4-
methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl] prop-2-en-
l-one
 
           

If applicant elects group I or group II, Applicant is required to elect a species from each species groupings of A and B.  If applicant elects group III, Applicant is required to elect a species from each of the individual species of species I-V.  For species VI, the compound elected should fall within the species elected for species I-V. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 14 is generic for group III. No claims are generic for group I-II. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III  lack unity of invention because even though the inventions of these groups require the technical feature of NASH and miRNA markers, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cheung (2008)  Cheung teaches miRNA association in NASH subjects including miR-34 (see table 2).  Thus detection of miRNA in NASH was known at the time the invention was made and does not contribute to a special technical feature in view of the prior art.  
Species A-B and I-VI lack unity of invention because the groups do not share the same or corresponding technical feature.  There is no common technical feature that links the species.  The species are deemed to lack unity of invention because they are not so linked to form a single inventive concept.  The nucleic acids, protein and chemical structures of the abovementioned claims each have a different chemical structure and do not have a common structure.  Each of the structures have different sequences or comprise different chemical compounds and do not share a common property or activity.  For example the miRNA markers are distinct in function from the chemical compounds recited in claim 15.  Additionally each of the miRNA markers have a distinct nucleic acid sequence that is not common among the species and each sequence does not have the same biological function.  Additionally each of the liver markers comprise different biological markers including protein and nucleic acids, each marker encodes a different protein or liver function and do not share the structure or function.  The species of group III all comprise different functional groups each of which are not structurally or functionally similar.   Should applicant traverse on the ground that the different species are not patentably distinct over each other applicant should submit evidence or identify such evidence now of record. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634